Name: Commission Regulation (EC) No 812/94 of 12 April 1994 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-Member countries
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  trade;  plant product;  Africa
 Date Published: nan

 No L 94/4 Official Journal of the European Communities 13. 4. 94 COMMISSION REGULATION (EC) No 812/94 of 12 April 1994 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries an organization to issue equivalence attestations ; whereas such attestations should therefore be recognized as equi ­ valent to Community certificates and the products which they cover be released for free circulation ; whereas the Annex to Regulation (EEC) No 3077/78 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3124/92 (2), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (3), as last amended by Regulation (EEC) No 2915/93 (4), recognizes the equivalence with Community certificates of attestations accompanying hops imported from certain non-member countries and lists the organizations in these countries authorized to issue equivalence attestations as well as the products covered ; whereas it is the responsibi ­ lity of the organizations concerned in those non-member countries to keep up to date the information contained in the Annex to this Regulationm and to maintain close cooperation with the Commission by communicating to its departments the information concerned ; Whereas South Africa has subsequently undertaken to comply with the requirements stipulated in respect of the marketing of hops and hop products and has authorized HAS ADOPTED THIS REGULATION : Article 1 The Annex to this Regulation replaces the Annex to Commission Regulation (EEC) No 3077/78 . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 175, 4. 8 . 1971 , p. 1 . (2) OJ No L 313, 30. 10 . 1992, p . 1 . O OJ No L 367, 28 . 12. 1978, p. 28. (4) OJ No L 264, 23 . 10 . 1993, p. 29 . 13 . 4. 94 Official Journal of the European Communities No L 94/5 ANNEX Country of origin Organizations authorized to issue attestations Products CCT Heading No USA Inspection Division, Federal Grain Inspection Service Hop cones ex 1210  Idaho Department of Agriculture, Boise, Idaho Hop powders ex 1210  California Department of Agriculture, Sacramento, ^aPs and extracts hops 1302 13 00 California  Oregon Department of Agriculture, Salem, Oregon  Washington Department of Agriculture, Yakima, Washington Poland MinistÃ ¨re de la cooperation Ã ©conomique avec l'Ã ©tranger, Hop cones ex 1210 Service du controle de la qualitÃ © des produits alimentaires, Hop powders ex 1210 Varsovie Saps and extracts of hops 1302 13 00 Bulgaria Pivoimpexengineering, 1738 Gourubliane, Sofia Hop cones ex 1210 Hop powders ex 1210 Saps and extracts of hops 1 302 13 00 Ex-Yugoslavia Poljoprivredni Fakultet Novi Sad Hop cones ex 1210 Institut za Ratarstvo I Povrtarstvo  Zavod za Hmelj Hop powders ex 1210 I Sirak, Backi Petrovac Saps and extracts of hops 1 302 1 3 00 Slovenia Institut za Hmaljarstvo, Pivovarstvo, Zalec Hop cones ex 1210 Hop powders ex 1210 Saps and extracts of hops 1302 13 00 People's Republic 1 . Tianjin Import and Export Commodity Inspection Hop cones ex 1210 of China Bureau Hop powders ex 1210 2. Xinjiang Import and Export Commodity Inspection Saps and extracts of hops 1302 13 00 Bureau 3 . Neimonggol Import and Export Commodity Inspec ­ tion Bureau Slovak Republic Ã stredny kontrolny a skÃ ºsobny ustav polnohospodÃ ¡rsky, Hop cones ex 1210 MatÃ ºskovÃ ¡ 21 , 833 16 Bratislava Hop powders ex 1210 Saps and extracts of hops 1302 13 00 Czech Republic Ustredni Kontrolni a zkusebni ustav zemedelsky, Hop cones ex 1210 Pobocka, Zatec Hop powders ex 1210 Saps and extracts of hops 1302 13 00 Australia 1 . Department of Primary Industry and Fisheries, Hop cones ex 1210 Tasmania Hop powders ex 1210 2. Victorian Employers Chamber of Commerce and Saps and extracts of hops 1302 13 00 Industry, Melbourne New Zealand 1 . Cawthron Institute, Nelson, South Island Hop cones ex 1210 2. Ministry of Agriculture and Fisheries , Wellington Hop powders ex 1210 Saps and extracts of hops 1 302 1 3 00 Romania 1 . Institut agronomique 'Docteur Petru Groza' Cluj  Hop cones ex 1210 Napoca Hop powders ex 1210 2. Institut de Chimie alimentaire, Bucarest Saps an&lt;^ extracts of hops 1302 13 00 Canada Division de la quarantaine des plantes Hop cones ex 1210 Hop powders ex 1210 Saps and extracts of hops 1302 13 00 Austria Bundesanstalt fÃ ¼r Agrarbiologie, WieningerstraÃ e 8, Hop cones ex 1210 4025 Linz Hop powders ex 1210 Saps and extracts of hops 1 302 1 3 00 Hungary Budapest (FÃ ¶vÃ ¡rosi) AllategÃ ©szsÃ ©gÃ ¼gyi es Ã lelmiszer Hop cones ex 1210 EllenÃ ¶rzÃ ¶ AllomÃ ¡s (Budapest Veterinary Health and Food Hop powders ex 1210 Control Station), Lehel u . 43-47, 1135 Budapest Saps and extracts of hops 1302 13 00 South Africa Council Scientific and Industrial Research (CSIR) Hop cones ex 1210 Hop powders ex 1210 Saps and extracts of hops 1302 13 10